DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of issued application of Boucher et al., U.S. Patent No. 10,735,347 B2 (Boucher’347 hereinafter) in view of Carlson et al. (US 2006/0120282 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Boucher’347.
Regarding claims 1-39 the difference between the conflicting claims of the instant application and issued patent, Boucher’347, are set forth in the discussion below.
Instant Application 17/729,812
Patent  10,735,347 B2
Claim 1. A computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: 
determine a message associated with a first priority level, wherein the message is associated with an upstream communications channel; 

determine, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; 

determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; 

and associate, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level.
Claim 1. A method comprising: 




determining a message associated with a first priority level, wherein the message is associated with an upstream communications channel; 

determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; 

determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; 

and associating, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level.
Claim 2. wherein the instructions, when executed by the one or more processors, cause the computing device to 
determine the predicted bandwidth utilization further based on how users are predicted to interact with the data.
Claim 3. wherein the 


determining the predicted bandwidth utilization is further based on how users are predicted to interact with the data.
Claim 3. wherein the instructions, when executed by the one or more processors, cause the computing device to 
determine the expected upstream usage pattern by causing the computing device to: 
estimate programming intervals associated with upstream commands to select new content for viewing.
Claim 6. wherein the 


determining the expected upstream usage pattern comprises: 

estimating programming intervals associated with upstream commands to select new content for viewing.
Claim 4. wherein the instructions, when executed by the one or more processors, cause the computing device to: 
assign, based on determining that the message relates to a content supplier, the message a higher priority.
Claim 7. further comprising: 


assigning, based on determining that the message relates to a content supplier, the message a higher priority.
Claim 6. wherein the instructions, when executed by the one or more processors, cause the computing device to 
determine the predicted bandwidth utilization further based on predictive modeling of the upstream communications channel.

Claim 19. wherein the instructions, when executed, cause the 
determining the predicted bandwidth utilization further based on predictive modeling of the upstream communications channel.

Claim 32. wherein the first instructions, when executed by the one or more first processors, cause the computing device to 
determine the predicted bandwidth utilization further based on predictive modeling of the upstream communications channel.
Claim 10. wherein the 


determining the predicted bandwidth utilization is further based on predictive modeling of the upstream communications channel.
Claim 7. wherein the instructions, when executed by the one or more processors, cause the computing device to 
determine the expected upstream usage pattern further based on knowledge of particular user behaviors.

Claim 20. wherein the instructions, when executed, cause the 
determining the expected upstream usage pattern further based on knowledge of particular user behaviors.

Claim 33. wherein the first instructions, when executed by the one or more first processors, cause the computing device to 
determine the expected upstream usage pattern further based on knowledge of particular user behaviors.
Claim 11.  wherein the 


determining the expected upstream usage pattern is further based on knowledge of particular user behaviors.
Claim 8. A computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: 
monitor a plurality of current bandwidth utilization levels of a corresponding plurality of upstream communications channels; 

determine, based on the plurality of current bandwidth utilization levels and based on data associated with transmission via one or more downstream communications channels, 

a plurality of predicted future bandwidth utilization levels of the corresponding plurality of upstream communications channels, 

wherein determining the plurality of predicted future bandwidth utilization levels comprises estimating programming intervals associated with upstream commands to select new content for viewing; 

determine that at least one of the plurality of predicted future bandwidth utilization levels satisfies a threshold; 


and transmit information indicating that the threshold has been satisfied by the at least one of the plurality of predicted future bandwidth utilization levels.

Claim 21. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause: 
monitoring a plurality of current bandwidth utilization levels of a corresponding plurality of upstream communications channels; 

determining, based on the plurality of current bandwidth utilization levels, and based on data associated with transmission via one or more downstream communications channels, 

a plurality of predicted future bandwidth utilization levels of the corresponding plurality of upstream communications channels, 

wherein determining the plurality of predicted future bandwidth utilization levels comprises estimating programming intervals associated with upstream commands to select new content for viewing; 

determining that at least one of the plurality of predicted future bandwidth utilization levels satisfies a threshold; 

and transmitting information indicating that the threshold has been satisfied by the at least one of the plurality of predicted future bandwidth utilization levels.

Claim 34. A system comprising: a computing device, and a second computing device, wherein the computing device comprises: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the computing device to: 
monitor a plurality of current bandwidth utilization levels of a corresponding plurality of upstream communications channels; 

determine, based on the plurality of current bandwidth utilization levels and based on data associated with transmission via one or more downstream communications channels, 

a plurality of predicted future bandwidth utilization levels of the corresponding plurality of upstream communications channels, 

wherein determining the plurality of predicted future bandwidth utilization levels comprises estimating programming intervals associated with upstream commands to select new content for viewing; 

determine that at least one of the plurality of predicted future bandwidth utilization levels satisfies a threshold; 

and transmit information indicating that the threshold has been satisfied by the at least one of the plurality of predicted future bandwidth utilization levels; 

and wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the information.
Claim 14. A method comprising: 




monitoring, by a device, a plurality of current bandwidth utilization levels of a corresponding plurality of upstream communications channels; 

determining, by the device, based on the plurality of current bandwidth utilization levels, and based on data associated with transmission via one or more downstream communications channels, 

a plurality of predicted future bandwidth utilization levels of the corresponding plurality of upstream communications channels, 

wherein determining the plurality of predicted future bandwidth utilization levels comprises estimating programming intervals associated with upstream commands to select new content for viewing; 

determining, by the device, that at least one of the plurality of predicted future bandwidth utilization levels satisfies a threshold; 

and transmitting information indicating that the threshold has been satisfied by the at least one of the plurality of predicted future bandwidth utilization levels.
Claim 9. wherein each of the plurality of upstream communications channels is associated with a corresponding one of a plurality of user devices.

Claim 35. wherein each of the plurality of upstream communications channels is associated with a corresponding one of a plurality of user devices.
Claim 15. wherein each of the plurality of upstream communications channels is associated with a corresponding one of a plurality of user devices.
Claim 11. A computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to:
determine, based on data associated with transmission via one or more downstream communications channels, an expected upstream usage pattern, 


wherein determining the expected upstream usage pattern comprises estimating programming intervals associated with upstream commands that are associated with content suppliers and used to select new content for viewing; 

determine, based on the expected upstream usage pattern, a plurality of predicted bandwidth utilization levels of a corresponding plurality of upstream communications channels; 

determine that at least one of the plurality of predicted bandwidth utilization levels satisfies a threshold; 

and transmit information indicating that the threshold has been satisfied by the at least one of the plurality of predicted bandwidth utilization levels.

Claim 24. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause: 
determining, based on data associated with transmission via one or more downstream communications channels, an expected upstream usage pattern, 

wherein determining the expected upstream usage pattern comprises estimating programming intervals associated with upstream commands that are associated with content suppliers and used to select new content for viewing; 

determining, based on the expected upstream usage pattern, a plurality of predicted bandwidth utilization levels of a corresponding plurality of upstream communications channels; 

determining that at least one of the plurality of predicted bandwidth utilization levels satisfies a threshold; 

and transmitting information indicating that the threshold has been satisfied by the at least one of the plurality of predicted bandwidth utilization levels.

Claim 37. A system comprising: a computing device, and a second computing device, wherein the computing device comprises: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the computing device to: 
determine, based on data associated with transmission via one or more downstream communications channels, an expected upstream usage pattern, 

wherein determining the expected upstream usage pattern comprises estimating programming intervals associated with upstream commands that are associated with content suppliers and used to select new content for viewing; 

determine, based on the expected upstream usage pattern, a plurality of predicted bandwidth utilization levels of a corresponding plurality of upstream communications channels; 

determine that at least one of the plurality of predicted bandwidth utilization levels satisfies a threshold; 

and transmit information indicating that the threshold has been satisfied by the at least one of the plurality of predicted bandwidth utilization levels; 

and wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the information.
Claim 20.  A method comprising: 




determining, by a computing device and based on data associated with transmission via one or more downstream communications channels, an expected upstream usage pattern, 

wherein determining the expected upstream usage pattern comprises estimating programming intervals associated with upstream commands that are associated with content suppliers and used to select new content for viewing; 

determining, by the computing device and based on the expected upstream usage pattern, a plurality of predicted bandwidth utilization levels of a corresponding plurality of upstream communications channels; 
determining that at least one of the plurality of predicted bandwidth utilization levels satisfies a threshold; 

and transmitting information indicating that the threshold has been satisfied by the at least one of the plurality of predicted bandwidth utilization levels.
Claim 12. wherein the instructions, when executed by the one or more processors, cause the computing device to 
determine the plurality of predicted bandwidth utilization levels of the corresponding plurality of upstream communications channels by causing the computing device to analyze predictive knowledge pertaining to the expected upstream usage pattern.

Claim 25. wherein the instructions, when executed, cause the 
determining the plurality of predicted bandwidth utilization levels of the corresponding plurality of upstream communications channels by causing analyzing predictive knowledge pertaining to the expected upstream usage pattern.
Claim 38. wherein the first instructions, when executed by the one or more first processors, cause the computing device to 
determine the plurality of predicted bandwidth utilization levels of the corresponding plurality of upstream communications channels by causing the computing device to analyze predictive knowledge pertaining to the expected upstream usage pattern.
Claim 21. wherein the 



determining the plurality of predicted bandwidth utilization levels of the corresponding plurality of upstream communications channels comprises analyzing predictive knowledge pertaining to the expected upstream usage pattern.
Claim 13. wherein the instructions, when executed by the one or more processors, cause the computing device to 
determine the expected upstream usage pattern by causing the computing device to analyze predictive knowledge about a plurality of applications and a plurality of user behaviors.

Claim 26. wherein the instructions, when executed, cause the 
determining the expected upstream usage pattern by causing analyzing predictive knowledge about a plurality of applications and a plurality of user behaviors.

Claim 39. wherein the first instructions, when executed by the one or more first processors, cause the computing device to 
determine the expected upstream usage pattern by causing the computing device to analyze predictive knowledge about a plurality of applications and a plurality of user behaviors.
Claim 22. wherein the 



determining the expected upstream usage pattern comprises analyzing predictive knowledge about a plurality of applications and a plurality of user behaviors.
Claim 14. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause: 
determining a message associated with a first priority level, wherein the message is associated with an upstream communications channel; 

determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; 

determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; and 

associating, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, 

the message with a second priority level different from the first priority level.







Claim 27. A system comprising: a computing device, and a second computing device, wherein the computing device comprises: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the computing device to: 

determine a message associated with a first priority level, wherein the message is associated with an upstream communications channel; 

determine, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; 

determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; 

and associate, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, 

the message with a second priority level different from the first priority level; 

and wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the message.
Claim 9. A method comprising: 




determining a message associated with a first priority level, wherein the message is associated with an upstream communications channel; 

determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; 

determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; 

associating, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, 

the message with a second priority level different from the first priority level; 

and associating, based on determining that the predicted bandwidth utilization of the upstream communications channel no longer satisfies the threshold, a subsequent message with the first priority level.
Claim 15. wherein the instructions, when executed, cause the 
determining the predicted bandwidth utilization further based on how users are predicted to interact with the data.

Claim 28. wherein the first instructions, when executed by the one or more first processors, cause the computing device to 
determine the predicted bandwidth utilization further based on how users are predicted to interact with the data.
Claim 3. wherein the 

determining the predicted bandwidth utilization is further based on how users are predicted to interact with the data.
Claim 16. wherein the instructions, when executed, cause the 
determining the expected upstream usage pattern by causing: estimating programming intervals associated with upstream commands to select new content for viewing.

Claim 29. wherein the first instructions, when executed by the one or more first processors, cause the computing device to 
determine the expected upstream usage pattern by causing the computing device to: estimate programming intervals associated with upstream commands to select new content for viewing.
Claim 6. wherein the 

determining the expected upstream usage pattern comprises: estimating programming intervals associated with upstream commands to select new content for viewing.
Claim 17. wherein the instructions, when executed, further cause: assigning, based on determining that the message relates to a content supplier, the message a higher priority.

Claim 30. wherein the first instructions, when executed by the one or more first processors, cause the computing device to: 
assign, based on determining that the message relates to a content supplier, the message a higher priority.
Claim 7. further comprising: 

assigning, based on determining that the message relates to a content supplier, the message a higher priority.
Claim 22. wherein each of the plurality of upstream communications channels is associated with a corresponding one of a plurality of user devices.
Claim 15. wherein each of the plurality of upstream communications channels is associated with a corresponding one of a plurality of user devices.
Claim 10. wherein the instructions, when executed by the one or more processors, cause the computing device to 
monitor the plurality of current bandwidth utilization levels by causing the computing device to sample traffic on the plurality of upstream communications channels.

Claim 23. wherein the instructions, when executed, cause the 
monitoring the plurality of current bandwidth utilization levels by causing sampling traffic on the plurality of upstream communications channels.

Claim 36. wherein the first instructions, when executed by the one or more first processors, cause the computing device to 
monitor the plurality of current bandwidth utilization levels by causing the computing device to sample traffic on the plurality of upstream communications channels.
Claim 18. wherein the 



monitoring the plurality of current bandwidth utilization levels further comprises sampling traffic on the plurality of upstream communications channels.


Boucher’347 discloses system and method for managing bandwidth of an upstream communications channel in a communications system.
Regarding claim 1, Boucher’347 discloses a computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: determine a message associated with a first priority level, wherein the message is associated with an upstream communications channel; determine, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; and associate, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level (see Boucher’347, claim 1). 
Regarding claim 2, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the computing device to determine the predicted bandwidth utilization further based on how users are predicted to interact with the data (see Boucher’347, claim 3). 
Regarding claim 3, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the computing device to determine the expected upstream usage pattern by causing the computing device to: estimate programming intervals associated with upstream commands to select new content for viewing (see Boucher’347, claim 6).
Regarding claim 4, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the computing device to: assign, based on determining that the message relates to a content supplier, the message a higher priority (see Boucher’347, claim 7).
Regarding claim 6, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the computing device to determine the predicted bandwidth utilization further based on predictive modeling of the upstream communications channel (see Boucher’347, claim 10).
Regarding claim 7, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the computing device to determine the expected upstream usage pattern further based on knowledge of particular user behaviors (see Boucher’347, claim 11).
Regarding claim 8, Boucher’347 discloses A computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: monitor a plurality of current bandwidth utilization levels of a corresponding plurality of upstream communications channels; determine, based on the plurality of current bandwidth utilization levels and based on data associated with transmission via one or more downstream communications channels, a plurality of predicted future bandwidth utilization levels of the corresponding plurality of upstream communications channels, wherein determining the plurality of predicted future bandwidth utilization levels comprises estimating programming intervals associated with upstream commands to select new content for viewing; determine that at least one of the plurality of predicted future bandwidth utilization levels satisfies a threshold; and transmit information indicating that the threshold has been satisfied by the at least one of the plurality of predicted future bandwidth utilization levels (see Boucher’347, claim 14).
Regarding claim 9, Boucher’347 discloses wherein each of the plurality of upstream communications channels is associated with a corresponding one of a plurality of user devices (see Boucher’347, claim 15).
Regarding claim 10, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the computing device to monitor the plurality of current bandwidth utilization levels by causing the computing device to sample traffic on the plurality of upstream communications channels. (see Boucher’347, claim 18).
Regarding claim 11, Boucher’347 discloses computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to: determine, based on data associated with transmission via one or more downstream communications channels, an expected upstream usage pattern, wherein determining the expected upstream usage pattern comprises estimating programming intervals associated with upstream commands that are associated with content suppliers and used to select new content for viewing; determine, based on the expected upstream usage pattern, a plurality of predicted bandwidth utilization levels of a corresponding plurality of upstream communications channels; determine that at least one of the plurality of predicted bandwidth utilization levels satisfies a threshold; and transmit information indicating that the threshold has been satisfied by the at least one of the plurality of predicted bandwidth utilization levels (see Boucher’347, claim 20).
Regarding claim 12, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the computing device to determine the plurality of predicted bandwidth utilization levels of the corresponding plurality of upstream communications channels by causing the computing device to analyze predictive knowledge pertaining to the expected upstream usage pattern (see Boucher’347, claim 21).
Regarding claim 13, Boucher’347 discloses wherein the instructions, when executed by the one or more processors, cause the computing device to determine the expected upstream usage pattern by causing the computing device to analyze predictive knowledge about a plurality of applications and a plurality of user behaviors (see Boucher’347, claim 22).
Regarding claim 14, Boucher’347 discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause: determining a message associated with a first priority level, wherein the message is associated with an upstream communications channel; determining, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; determining, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; and associating, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level (see Boucher’347, claim 19).
Regarding claim 15, Boucher’347 discloses wherein the instructions, when executed, cause the determining the predicted bandwidth utilization further based on how users are predicted to interact with the data (see Boucher’347, claim 3).
Regarding claim 16, Boucher’347 discloses wherein the instructions, when executed, cause the determining the expected upstream usage pattern by causing: estimating programming intervals associated with upstream commands to select new content for viewing (see Boucher’347, claim 6).
Regarding claim 17, Boucher’347 discloses wherein the instructions, when executed, further cause: assigning, based on determining that the message relates to a content supplier, the message a higher priority (see Boucher’347, claim 7).
Regarding claim 19, Boucher’347 discloses wherein the instructions, when executed, cause the determining the predicted bandwidth utilization further based on predictive modeling of the upstream communications channel (see Boucher’347, claim 10).
Regarding claim 20, Boucher’347 discloses wherein the instructions, when executed, cause the determining the expected upstream usage pattern further based on knowledge of particular user behaviors (see Boucher’347, claim 11).
Regarding claim 21, Boucher’347 discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause: monitoring a plurality of current bandwidth utilization levels of a corresponding plurality of upstream communications channels; determining, based on the plurality of current bandwidth utilization levels, and based on data associated with transmission via one or more downstream communications channels, a plurality of predicted future bandwidth utilization levels of the corresponding plurality of upstream communications channels, wherein determining the plurality of predicted future bandwidth utilization levels comprises estimating programming intervals associated with upstream commands to select new content for viewing; determining that at least one of the plurality of predicted future bandwidth utilization levels satisfies a threshold; and transmitting information indicating that the threshold has been satisfied by the at least one of the plurality of predicted future bandwidth utilization levels (see Boucher’347, claim 14).
Regarding claim 22, Boucher’347 discloses wherein each of the plurality of upstream communications channels is associated with a corresponding one of a plurality of user devices (see Boucher’347, claim 15).
Regarding claim 23, Boucher’347 discloses wherein the instructions, when executed, cause the monitoring the plurality of current bandwidth utilization levels by causing sampling traffic on the plurality of upstream communications channels (see Boucher’347, claim 18).
Regarding claim 24, Boucher’347 discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause: determining, based on data associated with transmission via one or more downstream communications channels, an expected upstream usage pattern, wherein determining the expected upstream usage pattern comprises estimating programming intervals associated with upstream commands that are associated with content suppliers and used to select new content for viewing; determining, based on the expected upstream usage pattern, a plurality of predicted bandwidth utilization levels of a corresponding plurality of upstream communications channels; determining that at least one of the plurality of predicted bandwidth utilization levels satisfies a threshold; and transmitting information indicating that the threshold has been satisfied by the at least one of the plurality of predicted bandwidth utilization levels (see Boucher’347, claim 20).
Regarding claim 25, Boucher’347 discloses wherein the instructions, when executed, cause the determining the plurality of predicted bandwidth utilization levels of the corresponding plurality of upstream communications channels by causing analyzing predictive knowledge pertaining to the expected upstream usage pattern (see Boucher’347, claim 21).
Regarding claim 26, Boucher’347 discloses wherein the instructions, when executed, cause the determining the expected upstream usage pattern by causing analyzing predictive knowledge about a plurality of applications and a plurality of user behaviors (see Boucher’347, claim 22).
Regarding claim 27, Boucher’347 discloses a system comprising: a computing device, and a second computing device, wherein the computing device comprises: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the computing device to: determine a message associated with a first priority level, wherein the message is associated with an upstream communications channel; determine, based on data associated with transmission via a downstream communications channel, an expected upstream usage pattern; determine, based on the expected upstream usage pattern, a predicted bandwidth utilization of the upstream communications channel; and associate, based on determining that the predicted bandwidth utilization of the upstream communications channel satisfies a threshold and that transmission of the message via the upstream communications channel is delayable, the message with a second priority level different from the first priority level; and wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the message (see Boucher’347, claim 19).
Regarding claim 28, Boucher’347 discloses wherein the first instructions, when executed by the one or more first processors, cause the computing device to determine the predicted bandwidth utilization further based on how users are predicted to interact with the data (see Boucher’347, claim 3).
Regarding claim 29, Boucher’347 discloses wherein the first instructions, when executed by the one or more first processors, cause the computing device to determine the expected upstream usage pattern by causing the computing device to: estimate programming intervals associated with upstream commands to select new content for viewing (see Boucher’347, claim 6).
Regarding claim 30, Boucher’347 discloses wherein the first instructions, when executed by the one or more first processors, cause the computing device to: assign, based on determining that the message relates to a content supplier, the message a higher priority (see Boucher’347, claim 7).
Regarding claim 32, Boucher’347 discloses wherein the first instructions, when executed by the one or more first processors, cause the computing device to determine the predicted bandwidth utilization further based on predictive modeling of the upstream communications channel (see Boucher’347, claim 10).
Regarding claim 33, Boucher’347 discloses wherein the first instructions, when executed by the one or more first processors, cause the computing device to determine the expected upstream usage pattern further based on knowledge of particular user behaviors (see Boucher’347, claim 11).
Regarding claim 34, Boucher’347 discloses a system comprising: a computing device, and a second computing device, wherein the computing device comprises: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the computing device to: monitor a plurality of current bandwidth utilization levels of a corresponding plurality of upstream communications channels; determine, based on the plurality of current bandwidth utilization levels and based on data associated with transmission via one or more downstream communications channels, a plurality of predicted future bandwidth utilization levels of the corresponding plurality of upstream communications channels, wherein determining the plurality of predicted future bandwidth utilization levels comprises estimating programming intervals associated with upstream commands to select new content for viewing; determine that at least one of the plurality of predicted future bandwidth utilization levels satisfies a threshold; and transmit information indicating that the threshold has been satisfied by the at least one of the plurality of predicted future bandwidth utilization levels; and wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the information (see Boucher’347, claim 14).
Regarding claim 35, Boucher’347 discloses wherein each of the plurality of upstream communications channels is associated with a corresponding one of a plurality of user devices (see Boucher’347, claim 15).
Regarding claim 36, Boucher’347 discloses wherein the first instructions, when executed by the one or more first processors, cause the computing device to monitor the plurality of current bandwidth utilization levels by causing the computing device to sample traffic on the plurality of upstream communications channels (see Boucher’347, claim 18).
Regarding claim 37, Boucher’347 discloses A system comprising: a computing device, and a second computing device, wherein the computing device comprises: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the computing device to: determine, based on data associated with transmission via one or more downstream communications channels, an expected upstream usage pattern, wherein determining the expected upstream usage pattern comprises estimating programming intervals associated with upstream commands that are associated with content suppliers and used to select new content for viewing; determine, based on the expected upstream usage pattern, a plurality of predicted bandwidth utilization levels of a corresponding plurality of upstream communications channels; determine that at least one of the plurality of predicted bandwidth utilization levels satisfies a threshold; and transmit information indicating that the threshold has been satisfied by the at least one of the plurality of predicted bandwidth utilization levels; and wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the information (see Boucher’347, claim 20).
Regarding claim 38, Boucher’347 discloses wherein the first instructions, when executed by the one or more first processors, cause the computing device to determine the plurality of predicted bandwidth utilization levels of the corresponding plurality of upstream communications channels by causing the computing device to analyze predictive knowledge pertaining to the expected upstream usage pattern (see Boucher’347, claim 21).
Regarding claim 39, Boucher’347 discloses wherein the first instructions, when executed by the one or more first processors, cause the computing device to determine the expected upstream usage pattern by causing the computing device to analyze predictive knowledge about a plurality of applications and a plurality of user behaviors (see Boucher’347, claim 22).
Boucher’347 does not expressly disclose the following feature: regarding claim 27, wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the message; regarding claim 34, wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the information; regarding claim 37, wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the information.
Carlson et al. (US 2006/0120282 A1) disclose a method of incorporating bandwidth forecasting and dynamic bandwidth allocation with the following features: regarding claim 27, wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the message (Fig. 2, illustrates a Data-Over-Cable network, see teachings in [0079-83, 0087-0089, 0091] summarized as “network 78 comprising of a headend 36 that includes a plurality of cable modem termination system (CMTS) 30, network access manager 86 (first computing device) consisting of a bandwidth allocator 92, the computing device, network access manager 86, determines expected bandwidth to be consumed by each user via downstream or, the bandwidth expected to be requested by each user, the network access manager 86 uses an algorithm that generates an estimate of a future sample based on previously encountered samples/pattern may be used, and determining, by the network access manager 86 based on the expected consumption of the bandwidth required by the users, predicted bandwidth utilization for the corresponding upstream data/communication, determination is also made by comparing the user's throughput, bandwidth consumption, and/or bandwidth requested that the predicted bandwidth utilization level satisfies a threshold value, and thus if the predicted bandwidth utilization levels is found within the threshold, the information is transmitted which is received by the  regional data center (second computing device) 50 comprising of processor and memory (not shown)”); regarding claim 34, wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the information (Fig. 2, illustrates a Data-Over-Cable network, see teachings in [0079-83, 0087-0089, 0091] summarized as “network 78 comprising of a headend 36 that includes a plurality of cable modem termination system (CMTS) 30, network access manager 86 (first computing device) consisting of a bandwidth allocator 92, the computing device, network access manager 86, determines expected bandwidth to be consumed by each user via downstream or, the bandwidth expected to be requested by each user, the network access manager 86 uses an algorithm that generates an estimate of a future sample based on previously encountered samples/pattern may be used, and determining, by the network access manager 86 based on the expected consumption of the bandwidth required by the users, predicted bandwidth utilization for the corresponding upstream data/communication, determination is also made by comparing the user's throughput, bandwidth consumption, and/or bandwidth requested that the predicted bandwidth utilization level satisfies a threshold value, and thus if the predicted bandwidth utilization levels is found within the threshold, the information is transmitted which is received by the  regional data center (second computing device) 50 comprising of processor and memory (not shown)”); regarding claim 37, wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to receive the information (Fig. 2, illustrates a Data-Over-Cable network, see teachings in [0079-83, 0087-0089, 0091] summarized as “network 78 comprising of a headend 36 that includes a plurality of cable modem termination system (CMTS) 30, network access manager 86 (first computing device) consisting of a bandwidth allocator 92, the computing device, network access manager 86, determines expected bandwidth to be consumed by each user via downstream or, the bandwidth expected to be requested by each user, the network access manager 86 uses an algorithm that generates an estimate of a future sample based on previously encountered samples/pattern may be used, and determining, by the network access manager 86 based on the expected consumption of the bandwidth required by the users, predicted bandwidth utilization for the corresponding upstream data/communication, determination is also made by comparing the user's throughput, bandwidth consumption, and/or bandwidth requested that the predicted bandwidth utilization level satisfies a threshold value, and thus if the predicted bandwidth utilization levels is found within the threshold, the information is transmitted which is received by the  regional data center (second computing device) 50 comprising of processor and memory (not shown)”).
	It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Boucher’347 by using the features as taught by Carlson et al. in order to provide an effective and efficient system that is capable of receiving information, indicating that the threshold has been satisfied by the at least one of the plurality of predicted bandwidth utilization levels, at the second computing device. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        12/14/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473